DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yi et al. (US Application 2017/0195140, hereinafter Yi).
Regarding claims 1, 5, Yi discloses a method (Figs. 1-5) for distributing pilot frequency in a massive antenna system, comprising the following steps: 
pilot frequency sets in the system are divided into three pilot frequency sets Φ1, Φ2 and Φ3, which are intersecting in pairs(As shown on figs. 1,3 and described on [0004]-[0014],[0024], [0053]-[0068], [0077], the pilot frequency are divided in 3 pilot frequency groups or set ); 
the pilot frequencies of all users in the system are planned by taking three cells as one cluster, Φ1, Φ2 and Φ3 are the pilot frequency sets that are used by a cell 1, a cell 2 and a cell 3, wherein the cell 1, the cell 2 and the cell 3 are three cells that are adjacent with each other; a base station 1, a base station 2 and a base station 3 are the base stations of the cell 1, the cell 2 and the cell 3 respectively (As shown on figs. 1,3 and described on [0004]-[0014],[0024], [0053]-[0068], [0077], the pilot frequency are divided in 3 pilot frequency groups or sets use by 3 cells adjacent to each other); 
according to a distance between the users and the base stations, the users of every cell are divided into two types: cell central users and cell edge users (As shown on figs. 1,3 and described on [0004]-[0014],[0024], [0053]-[0068], [0077], the pilot frequency are divided in 3 pilot frequency groups or sets use by 3 cells adjacent to each other. The users are divvied in 2 types cell edge users and cell central or primary users based on their distance to the base stations);; the cell central users of all cells multiplex the completely same pilot frequency sets Φ1∩Φ2∩Φ3(As shown on figs. 1,3 and described on [0004]-[0014],[0024], [0053]-[0068], [0077], the pilot frequency are divided in 3 pilot frequency groups or sets use by 3 cells adjacent to each other. The users are divvied in 2 types cell edge users and cell central or primary users based on their distance to the base stations); 
in terms of the cell edge users of the cell 1, the cell 2 and the cell 3, the pilot frequency distribution circumstances are as follows: (a) for any one of the cell edge users in the cell 1, when the distance between a cell edge user and the base station 2 is smaller than a certain threshold value T1, a distributed pilot frequency set is: Φ1\Φ2; when the distance between the cell edge user and the base station 3 is smaller than T1, a distributed pilot frequency set is: Φ1\Φ3; when both the distances between the cell edge user and the adjacent two base stations are smaller than T1, a distributed pilot frequency set is: Φ1\(Φ2∪Φ3); (b) for the cell edge users in the cell 2, when the distance between the cell edge user and the base station 1 is smaller than a certain threshold value T2, a distributed pilot frequency set is: Φ1\Φ2; when the distance between the cell edge user and the base station 3 is smaller than T2, a distributed pilot frequency set is: Φ2\Φ3; when both the distances between the cell edge user and the adjacent two base 2\(Φ1∪Φ3) (As shown on figs. 1,3 and described on [0004]-[0014],[0024], [0053]-[0068], [0077], the pilot frequency are divided in 3 pilot frequency groups or sets use by 3 cells adjacent to each other. The users are divvied in 2 types cell edge users and cell central or primary users based on their distance to the base stations); and (c) for the cell edge users in the cell 3, when the distance between the cell edge user and the base station 1 is smaller than a certain threshold value T3, a distributed pilot frequency set is: Φ3\Φ1(As shown on figs. 1,3 and described on [0004]-[0014],[0024], [0053]-[0068], [0077], the pilot frequency are divided in 3 pilot frequency groups or sets use by 3 cells adjacent to each other. The users are divvied in 2 types cell edge users and cell central or primary users based on their distance to the base stations); when the distance between the cell edge user and the base station 2 is smaller than T3, a distributed pilot frequency set is: Φ3\Φ2; when both the distances between the cell edge user and the adjacent two base stations are smaller than T3, a distributed pilot frequency set is: Φ3\(Φ1∪Φ2) (As shown on figs. 1,3 and described on [0004]-[0014],[0024], [0053]-[0068], [0077], the pilot frequency are divided in 3 pilot frequency groups or sets use by 3 cells adjacent to each other. The users are divvied in 2 types cell edge users and cell central or primary users based on their distance to the base stations).
Regarding claim 2, Yi discloses the method for distributing pilot frequency in a massive antenna system as claimed in claim 1, wherein the method for dividing the cell edge users is: measuring, by a user of every cell, intensity of a pilot frequency signal of a serving cell that is currently received, when the intensity of the pilot frequency signal is lower than a certain ([0004]-[0014],[0024], [0053]-[0068], [0077]).
Regarding claim 3, Yi discloses the method for distributing pilot frequency in a massive antenna system as claimed in claim 1, the threshold values T1, T2 and T3 are determined according to a practical demand of the system, the threshold values of all cells are the same([0004]-[0014],[0024], [0053]-[0068], [0077]).
Regarding claim 4, Yi discloses the method for distributing pilot frequency in a massive antenna system as claimed in claim 1, the threshold values T1, T2 and T3 are determined according to a practical demand of the system, the threshold values of all cells are different([0004]-[0014],[0024], [0053]-[0068], [0077]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461